DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11-21-19, 3-5-20, and 7-5-22 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14, 20, 23-32, and 35 rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mizuno (US5442487).

Re claim 1, Mizuno teaches for example in fig. 1, 5a-5b, and 6, an optical system for generating elliptical optical beams (abstract), comprising: a first optical component having a first focal length (4); a second optical component having a second focal length (5) and aligned with a first direction (fig. 5a, 5b); and a third optical component having a third focal length (6) and aligned with a second direction orthogonal to the first direction (fig. 5a, 5b), wherein the optical system is configured to receive one or more optical beams and apply different magnifications in the first direction and the second direction to the one or more optical beams to image one or more elliptical Gaussian optical beams (col. 4, ln. 51-61).

Re claim 23, Mizuno teaches for example in fig. 1, 5a-5b, and 6, a method for generating elliptical optical beams, comprising: receiving, by an optical system, one or more optical beams (fig. 5a, 5b), the optical system including a first optical component having a first focal length (4), a second optical component having a second focal length (5) and aligned with a first direction (fig. 5a, 5b), and a third optical component having a third focal length (6) and aligned with a second direction orthogonal to the first direction (fig. 5a, 5b); and imaging, by the optical system, one or more elliptical Gaussian optical beams, where the optical system is configured to apply different magnifications in the first direction and the second direction to the one or more optical beams to image the one or more elliptical Gaussian optical beams (col. 4, ln. 51-61).

Re claims 2 and 24, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, each of the one or more optical beams is a circular Gaussian optical beam or an elliptical Gaussian optical beam (fig. 1).

Re claims 3 and 25, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, each of the one or more optical beams is an elliptical Gaussian optical beam, the corresponding one of the one or more elliptical Gaussian optical beam imaged by the optical system has a looser focus in the first direction and a tighter focus in the second direction (fig. 1).

Re claims 4 and 26, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, each of the one or more elliptical Gaussian optical beams has a beam waist in the first direction that is larger than a beam waist in the second direction, and each of the one or more elliptical Gaussian optical beams has a beam waist location in the first direction that coincides at a location along a propagation direction with a beam waist location in the second direction (col. 4, ln. 40-48; fig. 5a, 5b).

Re claims 5 and 27, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the propagation direction is orthogonal to both the first direction and the second direction (fig. 5a, 5b).

Re claims 6 and 28, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the magnification in the first direction is a demagnification M, the magnification in the second direction is a demagnification aM, and a is an ellipticity ratio (abstract; col. 4, ln. 29-61; fig. 5a, 5b).

Re claim 7, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, each of the first optical component, the second optical component, and the third optical component includes a single lens or compound lenses (col. 3, ln. 67 to col. 4, ln. 2).

Re claims 8 and 29, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the second optical component is positioned after the first optical component along a propagation direction (fig. 5a, 5b), the third optical component is positioned after the second optical component along the propagation direction (fig. 5a, 5b), and the one or more elliptical Gaussian optical beams are imaged at a location along the propagation direction that coincides with both the second focal length of the second optical component and the third focal length of the third optical component (col. 4, ln. 29-48; fig. 5a, 5b).

Re claims 9 and 30, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the first optical component is a spherical lens (col. 4, ln. 33-48), the second optical component is a first cylindrical lens (col. 4, ln. 33-48), and the third optical component is a second cylindrical lens (col. 4, ln. 33-48).

Re claims 10 and 31, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the first cylindrical lens and the second cylindrical lens are both positive cylindrical lenses (col. 4, ln. 33-48).

Re claim 11, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, an imaging system (11) configured to perform image quality measurements and analysis at a real image plane of both the first cylindrical lens and the second cylindrical lens (fig. 6).

Re claim 12, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, one or more additional optical components after the first cylindrical lens and the second cylindrical lens, the one or more additional components including one or more of a spatial filer, an aperture, or a field lens (fig. 6).

Re claim 13, Mizuno further teaches for example in fig. 1, 5a-5b, and 6, the spherical lens is a compound lens (col. 4, ln. 49-50).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 20, 32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno (US5442487).

Re claims 14 and 32, supra claims 9 and 31, respectively.
But, Mizuno fails to explicitly teach the spherical lens includes a slow negative lens followed by a fast positive lens, and a separation between the slow negative lens and the fast positive lens is controllable such that the spherical lens is a net positive lens.
However, Mizuno explicitly teaches “the convex lens 4 is not limited to a single lens, but may be made up of a plurality of lenses” (col. 4, ln. 49-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mizuno in order to provide the same performance as a lens, as taught by Mizuno (col. 3, ln. 67 to col. 4, ln. 2).

Re claims 20 and 35, supra claims 1 and 23, respectively.
But, Mizuno fails to explicitly teach the magnification in the first direction, the magnification in the second direction, or both, is a demagnification that reduces a radius of each of the one or more optical beams by a factor ranging from 40 to 100.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the magnification as needed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mizuno in order to make small the convergent angle of the laser beam incident on the focal plane, as taught by Mizuno (abstract).

Allowable Subject Matter
Claims 21 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 21 and 36.

Specifically regarding claim 21, Mizuno (US5442487) teaches the state of the art of an optical system.
But, Mizuno fails to explicitly teach a combination of all the claimed features including the second optical component is a first negative cylindrical lens, the third optical component is a second negative cylindrical lens and is positioned after the first optical component and before the second optical component along a propagation direction, and the optical system is configured to receive the one or more optical beams and apply different magnifications in the first direction and the second direction to the one or more optical beams to virtually image the one or more elliptical Gaussian optical beams at a position along the propagation direction that is before the third optical component, as claimed.

Specifically regarding claim 36, Mizuno (US5442487) teaches the state of the art of an optical system.
But, Mizuno fails to explicitly teach a combination of all the claimed features including the second optical component is a first negative cylindrical lens, the third optical component is a second negative cylindrical lens and is positioned after the first optical component and before the second optical component along a propagation direction, and imaging the one or more elliptical Gaussian optical beams includes virtually imaging the one or more elliptical Gaussian optical beams at a position along the propagation direction that is before the third optical component, as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-27-22